DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:   
In claim 1, line 7, insert ---the--- before “electrode” and “substrate”.
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 & 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 6,329,738) in view of Goodwin-Johansson (US 6,485,273).
Hung generally teaches the invention of a hybrid electrostatic actuator (electrostatically actuated capacitor) 10, comprising: 
a substrate 14 having an upper surface (Fig.1A); 
an electrical conductor (cantilever beam) 10 supported in spaced relation to the substrate, the electrical conductor being an electrode (i.e., electrically conducting cantilever beam 10) having first and second ends (not numbered), extending along an axis, and having a length (c.7:43-52; Fig.1A);
an anchor (support post) 12 interconnecting the electrical conductor and substrate, the anchor supporting the second (left) end of electrode in a spaced relationship to substrate such that the axis of the electrode is generally parallel to the substrate (when not actuated) and the electrode is cantilevered over the substrate (Fig.1A); 
an electrostatic generator (actuating voltage) V configured to selectively apply a variable electrostatic force Fc on a desired portion (actuation region) 20 of the electrode (i.e., when the actuating voltage is applied between the cantilever and the lower electrode, the actuation region 20 of the cantilever is subjected to a downward electrostatic force Fc tending to pull that region of the cantilever toward the lower electrode; c.7:63-c.8:10). 

    PNG
    media_image1.png
    347
    550
    media_image1.png
    Greyscale

 Hung does not teach “a fluid received between the substrate [14] and the electrical conductor [10]…wherein application of the variable electrostatic force on the desired portion of the electrode displaces the fluid from between the substrate and the desired portion of the electrode.” 
But, in the same field of endeavor, Goodwin-Johansson teaches a hybrid electrostatic actuator (MEMS pump) 10, comprising a microcantilever actuator including an electrical conductor (movable electrode) 24 supported in spaced relation to the substrate 12 and a fluid received between the substrate 12 and the electrical conductor 24, wherein application of the variable electrostatic force on the electrode displaces the fluid from between the substrate and the electrode in that motion of movable membrane forces the fluids or gasses that lie in the pump region 30 out from under the membrane with a general motion parallel to the substrate and away from the attached fixed portion 20 of the moveable membrane.  By controlling the rate at which the voltage is released and/or the direction from which the fluid or gasses enter under the flap as the membrane pulls away from the substrate 12, a net motion is imparted to the fluid or gas averaged over the pumping cycle, e.g., in direction 40, with large displacement, lower power consumption and no unwarranted heating (c.2:8-40; c.5:20-36; c.9:25-29; Figs.1-2). 

    PNG
    media_image2.png
    511
    558
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    376
    403
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Hung with a fluid received between the substrate and the electrical conductor, wherein application of the variable electrostatic force on the desired portion of the electrode displaces the fluid from between the substrate and the desired portion of the electrode, since Goodwin-Johansson teaches hybrid electrostatic actuators are used as MEMS pumps to impart net motion to a fluid or gas with large displacement, lower power consumption and no unwarranted heating.
Regarding claim 4, in Hung application of the variable electrostatic force to the electrode 10 causes the first end of the electrode to pull-in towards the substrate 14 (i.e., when the actuating voltage is applied between the cantilever and the lower electrode, the actuation region 20 of the cantilever is subjected to a downward electrostatic force Fc tending to pull that region of the cantilever toward the lower electrode; c.7:63-c.8:10).  Similarly, in Goodwin-Johansson, application of the variable electrostatic force to the electrode 24 causes the first end of the electrode to pull-in towards the substrate 12 (i.e., electrostatic voltage is applied across the substrate electrode 14 and the at least one electrode element 24 to cause the moveable membrane to be attracted towards the substrate electrode; c.5:16-20; Fig.1).
Regarding claim 7, in Goodwin-Johansson the electrode 24 has a consistent stiffness along the length thereof (inherent, due to constant thickness of electrode; Fig.1).
Regarding claim 8, in Goodwin-Johansson the actuator 10 further comprises an enclosure (not shown) defining a chamber for receiving the electrical conductor 24 and fluid therein (i.e., pump located within enclosed region of a conduit, chamber or similar apparatus; c.6:1-6; c.11:43-45), the chamber being connectable to a downstream device (not shown, MEMS fluidics devices or large macroscopic systems; c.4:58-66) such that fluid displaced in response to the application of the variable electrostatic force to the electrical conductor is urged into the downstream device (i.e., the pump pumps fluids in a distributed fashion in MEMS fluidics devices or large macroscopic systems). 
Regarding claim 9, in Goodwin-Johansson the actuator comprises an enclosure (not shown) defining a chamber for receiving the electrical conductor and fluid therein (i.e., pump located within enclosed region of a conduit, chamber or similar apparatus; c.6:1-6; c.11:43-45), the enclosure including a compliant membrane 18, wherein fluid displaced in response to the application of the variable electrostatic force to the electrical conductor deforms the compliant membrane (i.e., electrostatic voltage is applied across the substrate electrode 14 and the at least one electrode element 24 to cause the moveable membrane to be attracted towards the substrate electrode; c.5:16-20; Fig.1).
Claims 1, 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 6,787,438) in view of Dausch (US 8,198,974).
Nelson generally teaches the invention of a hybrid electrostatic actuator (electrostatic MEMS) 40, comprising: 
a substrate 22 having an upper surface (Fig.5); 
an electrical conductor (conductive beam) 52 supported in spaced relation to the substrate, the electrical conductor being an electrode (i.e., conductive beam 52) having first and second ends (not numbered), extending along an axis, and having a length (c.11:32-40; Fig.5);
an anchor (support structure) 54 interconnecting the electrical conductor and substrate, the anchor supporting the second (left) end of electrode in a spaced relationship to substrate such that the axis of the electrode is generally parallel to the substrate and the electrode is cantilevered over the substrate (c.12:30-34; Fig.5); 
an electrostatic generator (actuating voltage) V configured to selectively apply a variable electrostatic force on a desired portion of the electrode (e.g., conductive portions 56 & 58 of beam 52; one or more closing voltages may be applied to either or both of gate electrodes 44 and 46 such that beam 52 electrostatically closes contact structure 42; c.13:63-c.14:1; Fig.6) 

    PNG
    media_image4.png
    488
    577
    media_image4.png
    Greyscale

Nelson does not teach “a fluid received between the substrate [22] and the electrical conductor [52]…wherein application of the variable electrostatic force on the desired portion of the electrode displaces the fluid from between the substrate and the desired portion of the electrode.” 
	But, in the same field of endeavor, Dausch teaches a cantilevered electrostatic actuator with a substrate 10 and an electrical conductor (electrode) 40 separated therefrom by a gap 120 (c.5:25-52; Fig.2). The actuator may be applied as a fluid valve where a fluid is received between the substrate and the electrical conductor, wherein application of variable electrostatic force on the electrode displaces the fluid from between the substrate and the electrode (c.1:61-67; c.6:42-45; c.7:41-c.8:41; Figs.3-5). Electrostatic actuation of the valve device allows control of fluid or gas flow (c.15:51-54).

Thus, it would have been obvious before the effective filing date to provide Nelson’s actuator with a fluid received between the substrate and the electrical conductor wherein application of the variable electrostatic force on the desired portion of the electrode displaces the fluid from between the substrate and the desired portion of the electrode, since Dausch teaches cantilevered electrostatic actuators are known for use as a fluid valve to provide control of fluid flow.
Regarding claim 4, in Nelson application of the variable electrostatic force to the electrode 52 causes the first end of the electrode to pull-in towards the substrate 22 (Fig.6).  Similarly, in Dausch application of a voltage between the flexible electrode and the fixed electrode pulls the electrode to the substrate by electrostatic attraction (c.1:61-64).
Regarding claim 6, Nelson’s electrode 24 has a variable stiffness along the length thereof,  due to recessed portions of the beam (c.12:12-13; Figs.5-6).
Claims 1, 4 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyoshi et al. (US 7,825,755) in view of Den Toonder et al. (US 8,475,145).
Regarding claim 1, Toshiyoshi generally teaches the invention of a hybrid electrostatic actuator (electrostatic microactuator), comprising: 
a substrate 101 having an upper surface (Fig.1A); 
an electrical conductor (cantilever of electrically conductive material) 102 supported in spaced relation to the substrate, the electrical conductor being an electrode (i.e., cantilever) 102 having first and second ends (not numbered), extending along an axis, and having a length (c.7:29-c.8:22; Fig.1A);
an anchor 103 interconnecting the electrical conductor and substrate, the anchor supporting the second (left) end of electrode in a spaced relationship to substrate such that the axis of the electrode is generally parallel to the substrate and the electrode is cantilevered over the substrate (Fig.1A); 
an electrostatic generator (power source) 105 configured to selectively apply a variable electrostatic force 110A on a desired portion of the electrode (i.e., a voltage applied between the cantilever 102 and the semiconductor substrate 101 causes an electrostatic attraction and mechanical displacement of the cantilever 102; c.8:9-17 & c.8:55-60; Figs.1A-1B).

    PNG
    media_image5.png
    627
    547
    media_image5.png
    Greyscale

 
Toshiyoshi does not teach “a fluid received between the substrate [101] and the electrical conductor [102]…wherein application of the variable electrostatic force on the desired portion of the electrode displaces the fluid from between the substrate and the desired portion of the electrode.” 
But, in the same field of endeavor, Den Toonder teaches a micro-fluidic system comprising electrostatic cantilevered actuators 30 (Fig.5) wherein a fluid is received between a substrate (wall) 36 and conductive polymer MEMS 31 of the actuators (c.5:56-60), wherein application of variable electrostatic force displaces the fluid from between the substrate and the electrode (i.e., the actuators provide a wave-like pumping motion to a fluid in microchannel 33; c.11:1-7; c.11:23-47; Fig.6). 

    PNG
    media_image6.png
    737
    485
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Toshiyoshi with a fluid received between the substrate and the electrical conductor wherein application of the variable electrostatic force on the desired portion of the electrode displaces the fluid from between the substrate and the desired portion of the electrode since Den Toonder teaches electrostatic actuators are used to provide a wave-like pumping motion to a fluid in microchannel of a micro-fluidic system. 
Regarding claim 4, in Toshiyoshi application of the variable electrostatic force 110A to the electrode causes the first end of the electrode to pull-in towards the substrate (c.8:55-60; Figs.1A-1B). Similarly, in Den Toonder application of a voltage pulls the electrode to the substrate by electrostatic attraction (Figs.4-5).
Regarding claim 7, Toshiyoshi’s electrode has a consistent stiffness along the length thereof, due to consistent geometry over the length of the electrode (Fig.1A).
Regarding claim 8, in Den Toonder an enclosure (micro-channel) 33 defines a chamber for receiving the electrical conductor and fluid therein (Fig.6), the chamber being connectable to a downstream device (i.e., micro-fluidic devices such “lab-on-a-chip” or sensor devices; c.1:13-20; c.14:1-13) such that fluid displaced in response to the application of the variable electrostatic force to the electrical conductor is urged into the downstream device (i.e., the actuators are used to provide a wave-like pumping motion to a fluid in microchannel 33; c.11:1-7; c.11:23-47).
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4 & 6-9 have been considered but are moot in view of the new grounds of rejection. In particular, Hung teaches a hybrid electrostatic actuator (electrostatically actuated capacitor) 10, comprising an electrical conductor (cantilever beam) 10 supported in spaced relation to the substrate, the electrical conductor being an electrode (i.e., electrically conducting cantilever beam 10) having first and second ends (not numbered), extending along an axis, and having a length (c.7:43-52; Fig.1A) and an anchor (support post) 12 interconnecting the electrical conductor and substrate, the anchor supporting the second (left) end of electrode in a spaced relationship to substrate such that the axis of the electrode is generally parallel to the substrate (when not actuated) and the electrode is cantilevered over the substrate (Fig.1A). Similarly, Nelson teaches the invention of a hybrid electrostatic actuator (electrostatic MEMS) 40, comprising an electrical conductor (conductive beam) 52 supported in spaced relation to the substrate, the electrical conductor being an electrode (i.e., conductive beam 52) having first and second ends (not numbered), extending along an axis, and having a length (c.11:32-40; Fig.5) and an anchor (support structure) 54 interconnecting the electrical conductor and substrate, the anchor supporting the second (left) end of electrode in a spaced relationship to substrate such that the axis of the electrode is generally parallel to the substrate and the electrode is cantilevered over the substrate (c.12:30-34; Fig.5).  Similarly, Toshiyoshi teaches a hybrid electrostatic actuator (electrostatic microactuator), comprising an electrical conductor (cantilever of electrically conductive material) 102 supported in spaced relation to the substrate, the electrical conductor being an electrode (i.e., cantilever) 102 having first and second ends (not numbered), extending along an axis, and having a length (c.7:29-c.8:22; Fig.1A); and an anchor 103 interconnecting the electrical conductor and substrate, the anchor supporting the second (left) end of electrode in a spaced relationship to substrate such that the axis of the electrode is generally parallel to the substrate and the electrode is cantilevered over the substrate (Fig.1A). 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832